Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 19, 2014

                                          No. 04-14-00356-CV

                     IN RE JOURDANTON HOSPITAL CORPORATION
                           d/b/a South Texas Regional Medical Center

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

       On August 7, 2014, the real party in interest filed a motion for rehearing. The panel has
considered the motion and it is DENIED.


           It is so ORDERED on September 19th, 2014.                               PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 13-02-0080-CVA, styled Stephanie Riley v. Jourdanton Hospital
Corporation d/b/a South Texas Regional Medical Center, pending in the 218th Judicial District Court, Atascosa
County, Texas, the Honorable Stella Saxon presiding.